Detailed Action
The instant application having Application No. 17/375,329 has a total of 18 claims pending in the application; there are 3 independent claims and 15 dependent claims, all of which are ready for examination by the examiner. This Office action is in response to the claims filed 7/14/21. Claims 1-18 are pending.

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant's drawings submitted 7/14/21 are acceptable for examination purposes. 

REJECTIONS BASED ON PRIOR ART
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Casmira et al. (U.S. Patent Application Publication No. 2019/0146708), herein referred to as Casmira et al. in view of Luu et al. (U.S. Patent No. 6,948,165), herein referred to as Luu et al. 
As to claim 1, Casmira et al. disclose an information handling system comprising: at least one processor (see para. 15, where the controller includes a processor); and a Non-Volatile Memory Express (NVMe) solid state drive (SSD) communicatively coupled to the at least one processor (see fig. 1, showing the controller and processor coupled to the persistent media. See para. 2, where the persistent media may be an NVMe); wherein the information handling system is configured to: collect telemetry information regarding the information handling system (see para. 13, where telemetry information is collected); and log the telemetry information in a specific portion of the NVMe SSD via an NVMe set command (see para. 23, where NVMe set capable SSD collects tenant telemetry information with a set implementation).
Casmira et al. disclose the claimed invention except for the specific portion is a vendor-specific portion.
However, Luu et al. disclose the specific portion is a vendor-specific portion (see col. 4, lines 17-36, where a disk drive includes a drive management partition as well as a selected application partition which includes a protected area and is configured by the manufacturer. These areas store hardware information of the disk drive).
	Casmira et al. and Luu et al. are analogous art because they are from the same field of endeavor of persistent storage media (see Casmira et al., abstract, and Luu et al., abstract, regarding persistent storage media).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Casmira et al. to comprise the specific portion is a vendor-specific portion, as taught by Luu et al., in order to store important configuration information (see Luu et al., col. 4, lines 17-36). In addition, Casmira stores data for specific tenants, which would certainly include vendors.
Claims 7 and 13 recite similar limitations and would be rejected using the same rationale as claim 1.
As to claim 2, Casmira et al. and Luu et al. also disclose the information handling system of claim 1, wherein the telemetry data is collected in real-time via a software agent executing on the information handling system (see Casmira et al., para. 28, where the controller includes telemetry logic to collect telemetry data and track it, which would be performed real-time ).
Claims 8 and 14 recite similar limitations and would be rejected using the same rationale as claim 2.
As to claim 3, Casmira et al. and Luu et al. also disclose the information handling system of claim 1, wherein the telemetry data includes at least one of a name of the information handling system, hardware information, operating system information, and driver information (see Casmira et al., para. 26, where the telemetry data may include hardware information such as types and capacities of segments).
Claims 9 and 15 recite similar limitations and would be rejected using the same rationale as claim 3.
As to claim 4, Casmira et al. and Luu et al. also disclose the information handling system of claim 1, wherein the logged telemetry information is configured to persist in the NVMe SSD during a reboot (see Luu et al., col. 4, lines 18-51, where data stored in the DDSAP may not be destroyed by logical partitioning and formatting processes performed on the user partition, and where reboots utilize the manufacturer region, and therefore it would persist through reboots).
Claims 10 and 16 recite similar limitations and would be rejected using the same rationale as claim 4.
As to claim 5, Casmira et al. and Luu et al. also disclose the information handling system of claim 1, wherein the logged telemetry information is configured to persist in the NVMe SSD during a format operation of the NVMe SSD (see Luu et al., col. 4, lines 18-36, where data stored in the DDSAP may not be destroyed by logical partitioning and formatting processes performed on the user partition).
Claims 11 and 17 recite similar limitations and would be rejected using the same rationale as claim 5.
Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Casmira et al. in view of Luu et al. and in view of Krutzik et al.
As to claim 6, Casmira et al. and Luu et al. disclose the claimed invention except for the information handling system of claim 1, wherein the logged telemetry information is configured to be erased by a sanitize operation of the NVMe SSD.
However, Krutzik et al. disclose wherein the logged telemetry information is configured to be erased by a sanitize operation of the NVMe SSD (see para. 6-7, where a sanitize operation will address each and all NAND flash cells in a device, including reserved/hidden partitions and erase them).
	Casmira et al. and Krutzik et al. are analogous art because they are from the same field of endeavor of persistent storage media (see Casmira et al., abstract, and Krutzik et al., abstract, regarding persistent storage media or an ssd).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Casmira et al. to comprise wherein the logged telemetry information is configured to be erased by a sanitize operation of the NVMe SSD, as taught by Krutzik et al., in order to render data unrecoverable by an unauthorized user (see Krutzik et al., para. 6-7).
Claims 12 and 18 recite similar limitations and would be rejected using the same rationale as claim 6.

CLOSING COMMENTS
	Conclusion
     a.   STATUS OF CLAIMS IN THE APPLICATION
The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. 707.07(i):
	 a(1)  CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-18 have received a first action on the merits and are the subject of a first action non-final.
 b.   DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN OTTO whose telephone number is (571)270-1626. The examiner can normally be reached M, TH 8:30AM-5:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.O/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132